TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00683-CR
                                       NO. 03-14-00684-CR
                                       NO. 03-14-00685-CR
                                       NO. 03-14-00686-CR
                                       NO. 03-14-00687-CR



                                 Ex parte Tammy Marie Ybarra


              FROM THE COUNTY COURT AT LAW OF CALDWELL COUNTY
                        NOS. 42741, 42930, 43238, 43890, 44176
                HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Tammy Marie Ybarra appeals from the trial court’s order denying her

petition for writ of habeas corpus. See Tex. Code Crim. Proc. art. 11.09 (requiring person confined

for misdemeanor to file habeas petition in county court where offense committed); Ex parte

Gonzales, 12 S.W.3d 913, 914 (Tex. App.—Austin 2000, pet. ref’d) (concluding that appellate

court has jurisdiction to consider appeal from denial of habeas petition if trial court reached

merits of claim), superseded by statute on other grounds as recognized in Ex parte Villanueva,

252 S.W.3d 391, 396–97 (Tex. Crim. App. 2008). Ybarra complains that she completed her 300-day

jail sentence on October 27, 2014, and that her continued confinement to “lay out” her fines is

unlawful. See Tex. Code Crim. Proc. art. 43.09(a) (authorizing trial court to confine convicted

defendant who is unable to pay fines in county jail for sufficient period to discharge fines at rate of

$50 per day if other methods of discharging fine are insufficient).
              After Ybarra filed this appeal, we received information from the trial court indicating

that she has been released from jail. The State has now confirmed, in a motion to dismiss, that

Ybarra was released from jail on December 23, 2014. We therefore dismiss Ybarra’s appeal

as moot.



                                                _______________________________________

                                                Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed as Moot

Filed: February 13, 2015




                                                2